DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 04, 2021 has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities: the limitation appears to read “an upper sidewall of a capping layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0035023 A1 to Kim et al. (“Kim”) in view of U.S. Patent Application Publication No. 2016/0293702 A1 to Chen et al. (“Chen”) and U.S. Patent Application Publication No. 2014/0252489 A1 to Yu et al. (“Yu”).												As to claim 1, although Kim discloses a semiconductor device, comprising: a first active fin (F21) on a first region (II) of a surface of a substrate (100), the surface of the substrate (100) comprising the first region (II) and a second region (I); a plurality of second active fins (F11, F12) on the second region (I) of the substrate (100); first and second gate structures (149) on the first (F21) and second (F11, F12) active fins, respectively; a first source/drain layer structure (20-1) on a portion of the first active fin (F21) adjacent the first gate structure (149); a second source/drain layer structure (120) commonly contacting upper surfaces of the second active fins (F11, F12) adjacent the second gate structure (149), a top surface of the second source/drain layer structure (120) being substantially coplanar with a top surface of the first source/drain layer structure (20-1); a first contact plug (185) on the first source/drain layer structure (20-1); and a second contact plug (185) on the second source/drain layer structure (120), a bottom of the second contact plug (185) being substantially flat and substantially parallel to the surface of the substrate (100), wherein the first source/drain layer structure (20-1) comprises a first semiconductor layer (21) on the first active fin (F21) and a second semiconductor layer (23) epitaxially on the first semiconductor layer (21), and each of the first (21) and second (23) semiconductor layers are doped with p-type impurities (See Fig. 1, Fig. 4, Fig. 5, Fig. 8, Fig. 9, Fig. 10, Fig. 11, Fig. 12, ¶ 0080-¶ 0081, ¶ 0083, ¶ 0086-¶ 0087, ¶ 0095-¶ 0098, ¶ 0100-¶ 0101, ¶ 0103, ¶ 0109, ¶ 0116, ¶ 0121, ¶ 0123-¶ 0124, ¶ 0126-¶ 0135, ¶ 0137, ¶ 0141, ¶ 0180, ¶ 0181, ¶ 0184, ¶ 0188), Kim does not further disclose wherein the first source/drain layer structure comprises a third As to claim 2, Kim in view of Chen further discloses wherein the second source/drain layer structure (120) comprises: fourth semiconductor layers (121, 122/low germanium epitaxial layer) on the respective second active fins (F11, F12) that are spaced apart from each other; a continuous fifth semiconductor layer (123, 124, 125/medium germanium epitaxial layer) commonly on the fourth semiconductor layers As to claim 3, Kim in view of Chen further discloses wherein the first (21/low germanium epitaxial layer) and fourth (121, 122/low germanium epitaxial layer) semiconductor layers comprise silicon-germanium with the first germanium concentration (15-20%), the second (23/medium germanium epitaxial layer) and fifth semiconductor layers (123, 124, 125/medium germanium epitaxial layer) comprise silicon-germanium with the second germanium concentration (30-35%) greater than the first germanium concentration (15-20%), and the third (high germanium epitaxial layer on 23) and sixth (127/high germanium epitaxial layer on the fifth semiconductor layer) semiconductor layers comprise silicon-germanium with the third germanium concentration (45-50%) greater than the second germanium concentration (30-35%) (See Chen ¶ 0036, ¶ 0045).										As to claim 4, Kim further discloses wherein the first (F21) and second (F11, F12) active fins comprise respective longest dimensions that extend in a first direction (Y1) substantially parallel to the surface of the substrate (100), and the first and second gate structures (149) comprise respective longest dimensions that extend in a second direction (X1) that is substantially parallel to the surface of the substrate (100) and crosses the first direction (Y1) (See Fig. 1, Fig. 11, ¶ 0081, ¶ 0083).					As to claim 5, Kim in view of Chen further discloses wherein a cross-section of As to claim 6, Kim in view of Chen further discloses wherein a top surface of the sixth semiconductor layer (127/high germanium epitaxial layer on the fifth semiconductor layer) is substantially coplanar with a top surface of the fifth semiconductor layer (123, 124, 125/medium germanium epitaxial layer) (See Kim Fig. 12).												As to claim 7, Kim in view of Chen further discloses wherein a cross-section of the sixth semiconductor layer (127/high germanium epitaxial layer on the fifth semiconductor layer) taken along the second direction (X1) comprises a top surface that is substantially flat and substantially parallel to the surface of the substrate (100) along the second direction (X1) (See Kim Fig. 12).								As to claim 8, Kim further discloses wherein in a cross-section taken along the second direction (X1), a thickness of the sixth semiconductor layer (127/high germanium epitaxial layer on the fifth semiconductor layer) on outer ones of the upper sidewall surfaces of outermost ones of the second shapes of the fifth semiconductor layer (123, 124, 125/medium germanium epitaxial layer) is less than a thickness of the sixth semiconductor layer (127) on inner ones of the upper sidewall surfaces of the outermost ones of the second shapes of the fifth semiconductor layer (123, 124, 125/medium germanium epitaxial layer) and less than thicknesses of the sixth semiconductor layer on (127) upper sidewall surfaces of inner ones of the second shapes of the fifth semiconductor layer (123, 124, 125/medium germanium epitaxial layer) (See Kim Fig. 5C, ¶ 0096, ¶ 0098, ¶ 0109,) (Notes: the inner sixth semiconductor layer is merged with the same first and third doping concentrations such that the inner sixth semiconductor layer is thicker).									As to claim 9, Kim further discloses wherein in a cross-section taken along the second direction (X1), a thickness of the third semiconductor layer (high germanium epitaxial layer on 23) on upper sidewall surfaces of the second semiconductor layer (23) is less than a thickness of the sixth semiconductor layer (127) on inner ones of the upper sidewall surfaces of outermost ones of the second shapes of the As to claim 10, Kim in view of Chen further discloses wherein the first source/drain layer structure (20-1) comprises a first silicon layer (29) at least partially covering the second (23) and third (high germanium epitaxial layer on 23) semiconductor layers, and the second source/drain layer structure (120) comprises a second silicon layer (129) at least partially covering the fifth (123, 124, 125/medium germanium epitaxial layer) and sixth (127/high germanium epitaxial layer on the fifth semiconductor layer) semiconductor layers (See Kim Fig. 12 and Chen).			As to claim 11, Kim further discloses wherein a first length of the first contact plug (185) in a vertical direction that is substantially perpendicular to the surface of the substrate (100) is substantially equal to a second length of the second contact plug (185) in the vertical direction (See Fig. 12).							As to claim 12, Kim further discloses wherein a bottom of the first contact plug (185) is substantially flat and substantially parallel to the surface of the substrate (100) (See Fig. 12).												As to claim 13, Kim discloses further comprising: a first metal silicide pattern (183) between the first source/drain layer structure (20-1) and the first contact plug As to claim 14, although Kim discloses a semiconductor device, comprising: a first active fin (F21) on a first region (II) of a surface of a substrate (100), the surface of the substrate (100) comprising the first region (II) and a second region (I); a plurality of second active fins (F11, F12) on the second region (I) of the substrate (100); first and second gate structures (149) on the first (F21) and second (F11, F12) active fins, respectively; a first source/drain layer structure (20-1) on a portion of the first active fin (F21) adjacent the first gate structure (149); a second source/drain layer structure (120) commonly contacting upper surfaces of the second active fins (F11, F12) adjacent the second gate structure (149), a top surface of the second source/drain layer structure (120) being substantially coplanar with a top surface of the first source/drain layer structure (20-1); a first contact plug (185) on the first source/drain layer structure (20-1); and a second contact plug (185) on the second source/drain layer structure (120), a bottom of the second contact plug (185) being substantially flat and substantially parallel to the surface of the substrate (100), wherein the first source/drain layer structure (20-1) comprises a first semiconductor layer (21) on the first active fin (F21) and a second semiconductor layer (23) epitaxially on the first semiconductor layer (21), and wherein a capping layer (29) is on an upper side surface of the second semiconductor layer (23) and on a lower side surface of the second semiconductor layer (23) (See Fig. 1, Fig. 4, Fig. 5, Fig. 8, Fig. 9, Fig. 10, Fig. 11, Fig. 12, ¶ 0080-¶ 0081, ¶ 0083, ¶ 0086-¶ 0087, ¶ 0095-¶ 0098, ¶ 0100-¶ 0101, ¶ 0103, ¶ 0109, ¶ 0116, ¶ 0121, ¶ 0123-¶ 0124, ¶ 0126-¶ 0135, ¶ 0137, ¶ 0141, ¶ 0180, ¶ 0181, ¶ 0184, ¶ 0188), Kim does not further disclose As to claim 15, although Kim discloses a semiconductor device, comprising: a first active fin (F21) on a first region (II) of a surface of a substrate (100), the surface of the substrate (100) comprising the first region (II) and a second region (I); a plurality of second active fins (F11, F12) on the second region (I) of the substrate (100); first and second gate structures (149) on the first (F21) and second (F11, F12) active fins, respectively; a first source/drain layer structure (20-1) on a portion of the first active fin (F21) adjacent the first gate structure (149); a second source/drain layer structure (120) commonly contacting upper surfaces of the second active fins (F11, F12) adjacent the second gate structure (149), a top surface of the second source/drain layer structure (120) being substantially coplanar with a top surface of the first source/drain layer structure (20-1); a first contact plug (185) on the first source/drain layer structure (20-1); and a second contact plug (185) on the second source/drain layer structure (120), a bottom of the second contact plug (185) being substantially flat and substantially parallel to the surface of the substrate (100), wherein the first source/drain layer structure (20-1) comprises a first semiconductor layer (21) on the first active fin (F21) and a second semiconductor layer (23) epitaxially on the first semiconductor layer (21), and a capping layer (29) covering the second semiconductor layer (23) (See Fig. 1, Fig. 4, Fig. 5, Fig. 8, Fig. 9, Fig. 10, Fig. 11, Fig. 12, ¶ 0080-¶ 0081, ¶ 0083, ¶ 0086-¶ 0087, ¶ 0095-¶ 0098, ¶ 0100-¶ 0101, ¶ 0103, ¶ 0109, ¶ 0116, ¶ 0121, ¶ 0123-¶ 0124, ¶ 0126-¶ 0135, ¶ 0137, ¶ 0141, ¶ 0180, ¶ 0181, ¶ 0184, ¶ 0188), Kim does not further disclose wherein the first source/drain layer structure comprises a third semiconductor layer on the second semiconductor layer, wherein the second semiconductor layer is between and in contact with the first semiconductor layer and the third semiconductor layer, and As to claim 16, Kim in view of Chen further discloses wherein the third semiconductor layer (high germanium epitaxial layer on 23) is between and in contact with an upper sidewall of the second semiconductor layer (23) and an upper sidewall of a capping layer (29) (See Kim Fig. 12).														
Response to Arguments
Applicant's arguments with respect to claims 1 and 14-15 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed February 04, 2021 have been fully considered but they are not persuasive. Applicants argue “a person of ordinary skill in the art would not be motivated to combine an additional semiconductor layer such as 114’ or 116 of Chen with the cited source/drain 120 of Kim....due to the presence of Kim’s capping layer 129 that is a barrier between the third elevated doped region 23/123 and other elements.” This is not found persuasive because the combination is not about adding layers 114’ or 116 of Chen to Kim but rather about incorporating the third semiconductor layer along with the SiGe dopant profiles of Chen in Kim’s epitaxial layers with the stated motivation in the Final Office Action dated September 30, 2020. Also, the capping layer 129 is on the top of the source/drain and not on the sides of the channel as seen in FIG. 3 of Kim. Thus, the combination of Kim and Chen would have been obvious to one of ordinary skill in the art.
Applicants further argue “Chen describes that the semiconductor layers 114’ and 119 are not doped with p-type impurities.” However, as responded above, the 

Conclusion
Prior art made of record is considered pertinent to Applicants disclosure: Ma et al. (US 2014/0217362 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID CHEN/Primary Examiner, Art Unit 2815